DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 2, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 1-5, 7, 10-13, 15, 16, 17, 20, 23, 26-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickramanayaka et al. (U.S. PGPUB. 2005/0115827 Al) in view of Xiong et al. (U.S. Pat. 6,537,428) AND Goedicke et al. (U.S. Pat. 6,340,416) OR Teschner et al. (U.S. Pat. 6,096,174) AND Tuymer et al. (U.S. PGPUB. 2005/0098430 A1) AND Stang (EP 450 163 A1 – MACHINE TRANSLATION PROVIDED).
INDEPENDENT CLAIM 1:
Regarding claim 1, Wickramanayaka et al. teach an apparatus for coating a substrate by sputtering, comprising: an axis, a cover comprising an inner surface and at least two targets, in an arrangement symmetrical to the axis; a substrate carrier for carrying said substrate and means for rotating said substrate carrier around said axis. (Figs. 1,2; Paragraph 0042-0051) Wickramanayaka et al. teach wherein surfaces of the targets are arranged such that the surfaces, when unsputtered, are angled with respect to a plane perpendicular to said axis. (Figs. 1,2; Paragraphs 0042-0051)
The difference between Wickramanyaka et al. and the present claims is that reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering is not discussed (Claim 1), a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering is not discussed (Claim 1), a single direct current power supply connected to the targets wherein the targets are alternatively 
Regarding the reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering (Claim 1), Xiong teaches reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering.  (See Xiong Abstract; Column 3 lines 16-17; Column 4 lines 63-67; Column 4 lines 19-25)
Regarding a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering (Claim 1), Xiong teaches a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 4 lines 38-45 - “More specifically, in accordance with the present invention, controller 42 provides a control signal to power source 32 to adjust the power provided to target 18 such that the target (cathode) voltage is maintained at a specified constant value or within a certain specified voltage range”)
Regarding a single direct current power supply connected to the targets wherein the targets are alternatively operable as cathode and anode and wherein the power supply is configured to operate said targets alternatively as cathode and anode, such that during a time a target is operated as an anode, one or more targets are operated as cathodes (Claim 1), Goedicke 
Regarding wherein a pulse width of a target voltage applied to said targets determines a ratio of a time during which the one or more of said targets is operated as a cathode and a time during which the first one of said targets is operated as an anode (Claim 1), Tuymer et al. teach pulsed DC sputtering where the pulse width can be controlled such that the claimed ratio can be met.  (Figs. 1-11; Paragraphs 0004, 0009, 0038; Claim 6)
Regarding wherein an angle of the angled unsputtered surfaces of said targets with respect to the plane perpendicular to the axis is between 2° and 20° (Claim 1), Stang teach adjustable angled targets. The Figure shows Applicants claimed range but the adjustability of the angles would have allowed one of ordinary skill in the art to utilize applicants range because optimization for best results has been held to be obvious. (See Figure, Paragraph 0011)
DEPENDENT CLAIM 2:
The difference not yet discussed is targets arranged such that their respective target centers are arranged on circles around said axis.
Regarding claim 2, Wickramanyaka et al. teach targets arranged such that their respective target centers are arranged on circles around the axis. (See Figs. 1,2)


DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the apparatus is configured to coat said substrate with a dielectric coating.
Regarding claim 3, Wickramanyaka et al. teach the substrate is configured to coat the substrate with a dielectric coating. (Paragraph 0046)
DEPENDENT CLAIM 4:
The difference not yet discussed is high voltage switching elements, wherein said power supply is connected to targets via said high voltage switching elements for allowing said targets to operate alternatively as cathode and anode. (Claim 4)
Regarding claim 4, Goedicke et al. OR Teschner et al. teach high voltage switching elements, wherein said power supply is connected to targets via said high voltage switching elements for allowing said targets to operate alternatively as cathode and anode. (Geodicke Fig. 1; Teschner et al. ‘174 Figs. 9-11)
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the power supply is a single power supply connected to said targets. (Clam 5)
Regarding claim 5, Goedicke et al. OR Teschner et al. teach utilizing a single DC power supply connected to the targets. (Geodicke et al. Fig. 1; Teschner et al. Fig. 1)
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the targets are circular. (Claim 7)
Regarding claim 7, Wickramanyaka et al. teach wherein the targets are circular. (See Fig.
2)

INDEPENDENT CLAIM 10:
Regarding claim 10, Wickramanyaka et al. teach a method for manufacturing a coated substrate by coating a substrate by sputtering in an apparatus comprising an axis, said method comprising the steps of a) providing a substrate to be coated; b) providing a cover comprising an inner surface and at least two targets, in an arrangement symmetrical to said axis d) rotating said substrate around said axis during said coating. Wickramanayaka et al. teach wherein surfaces of the targets are arranged such that the surfaces, when unsputtered, are angled with respect to a plane perpendicular to said axis. (Figs. 1,2; Paragraphs 0042-0051)
The difference between Wickramanyaka et al. and claim 10 is that reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering is not discussed (Claim 10), a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering is not discussed (Claim 10) and alternatively operating said targets as cathode and anode during coating, such that during a time a target is operated as an anode, one or more targets are operated as cathodes is not discussed (Claim 10), wherein a pulse width of a target voltage applied to said targets determines a ratio of a time during which the one or more of said targets is operated as a cathode and a time during which the first one of said targets is operated as an anode is not discussed (Claim 1), and wherein an angle of the angled unsputtered surfaces of said targets with respect to the plane perpendicular to the axis is between 2° and 20° is not discussed (Claim 10).
Regarding the reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering (Claim 10), Xiong teaches reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering.  (See Xiong Abstract; Column 3 lines 16-17; Column 4 lines 63-67; Column 4 lines 19-25)

Regarding alternatively operating said targets as cathode and anode during coating, such that during a time a target is operated as an anode, one or more targets are operated as cathodes (Claim 10), Geodicke et al. OR Teschner et al. teach alternatively operating said targets as cathode and anode during coating, such that during a time a target is operated as an anode, one or more targets are operated as cathodes. (See Goedicke et al. Fig. 1; Column 3 lines 26-48; Claim 1; See Teschner et al. ‘174 Abstract; Fig. 9-11; Column 3 lines 49-60)
Regarding wherein a pulse width of a target voltage applied to said targets determines a ratio of a time during which the one or more of said targets is operated as a cathode and a time during which the first one of said targets is operated as an anode (Claim 10), Tuymer et al. teach pulsed DC sputtering where the pulse width can be controlled such that the claimed ratio can be met.  (Figs. 1-11; Paragraphs 0004, 0009, 0038; Claim 6)
Regarding wherein an angle of the angled unsputtered surfaces of said targets with respect to the plane perpendicular to the axis is between 2° and 20° (Claim 10), Stang teach adjustable angled targets. The Figure shows Applicants claimed range but the adjustability of the angles would have allowed one of ordinary skill in the art to utilize applicants range because optimization for best results has been held to be obvious. (See Figure, Paragraph 0011) 
DEPENDENT CLAIM 11:
The difference not yet discussed is wherein said arrangement symmetrically to said axis comprises that said targets are arranged with their respective target centers on a defined radius around said axis. (Claim 11)
Regarding wherein said arrangement symmetrically to said axis comprises that said targets are arranged with their respective target centers on a defined radius around said axis (Claim 11), Wickramanyaka et al. teach the arrangement symmetrically to said axis comprises that said targets are arranged with their respective target centers on a defined radius around said axis. (See Figs. 1, 2)
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the apparatus is configured to coat said substrate with a dielectric coating.
Regarding claim 12, Wickramanyaka et al. teach the substrate is configured to coat the substrate with a dielectric coating. (Paragraph 0046)
DEPENDENT CLAIM 13:
The difference not yet discussed is wherein step c) comprises using high voltage switching elements connected to said targets and to a power supply for alternatively operating said as cathode and anode during coating.
Regarding claim 13, Goedicke et al. OR Teschner et al. teach high voltage switching elements, wherein said power supply is connected to targets via said high voltage switching elements for allowing said targets to operate alternatively as cathode and anode. (Geodicke Fig. 1; Teschner et al. ‘174 Figs. 9-11)

DEPENDENT CLAIM 15:
The difference not yet discussed is wherein step c) comprises applying a target voltage to said targets and wherein the method comprises the step of adjusting a pulse width of said target voltage for fine-tuning a thickness of the manufactured coating in an inner and outer region of the substrate.
Regarding claim 15, Teschner et al. teach controlling the pulse width by controlling the pause period. (Column 3 lines 29-40)
DEPENDENT CLAIM 16:
The difference not yet discussed is the frequency is not discussed. (Claim 16)
Regarding claim 16, Geodicke et al. teach the frequency. (Column 3 line 58)
DEPENDENT CLAIM 17:
The difference not yet discussed is wherein the targets are circular. (Claim 17)
Regarding claim 17, Wickramanyaka et al. teach wherein the targets are circular. (See Fig. 2)
DEPENDENT CLAIM 20:
The difference not yet discussed is the material of the film.
Regarding claim 20, Wickramanyaka et al. teach the material of the film. (Paragraph 0046)
DEPENDENT CLAIM 23:
The difference not yet discussed is wherein the substrate comprises a single substrate, and the step of coating comprises a reactive magnetron sputtering of metal oxide with pulsed DC sputtering.

DEPENDENT CLAIM 26:
The difference not yet discussed is wherein an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Claim 26)    
Regarding claim 26, Xiong teach an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 2 lines 8-28)
DEPENDENT CLAIM 27:
The difference not yet discussed is wherein an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Claim 27)   
Regarding claim 27, Xiong teach an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 2 lines 8-28)
DEPENDENT CLAIM 28:
The difference not yet discussed is a processing chamber comprising said cover and a sidewall element, wherein said conical, rotationally-symmetric arrangement extends from said sidewall element to said axis.

DEPENDENT CLAIM 29:
The difference not yet discussed is wherein the surface of each of said targets is aligned with the inner surface.
Regarding claim 29, Wickramanyaka et al. teach wherein the surface of each of the targets is aligned with the inner surface. (See Figs. 1,2)
DEPENDENT CLAIM 30:
The difference not yet discussed is wherein the portion-defining surface of each of the targets faces the substrate carrier.
Regarding claim 30, Wickramanyaka et al. teach wherein the portion-defining surface of each of the targets faces the substrate carrier. (Fig. 1)
DEPENDENT CLAIM 31:
The difference not yet discussed is wherein a surface of each of the targets that faces the substrate carrier is the portion-defining surface of each of the targets.
Regarding claim 31, Wickramanyaka et al. teach wherein a surface of each of the targets that faces the substrate carrier is the portion-defining surface of each of the targets. (Figs. 1,2)
DEPENDENT CLAIM 32:
The difference not yet discussed is wherein the portion-defining surface of each of the targets defines a surface of each of the targets that performs sputtering of the substrate.

DEPENDENT CLAIM 33:
The difference not yet discussed is wherein each of the targets are positioned at the same height.
Regarding claim 33, Wickramanyaka et al. teach wherein each of the targets are positioned at the same height. (Figs. 1,2)
DEPENDENT CLAIM 34:
The difference not yet discussed wherein during the sputtering, the voltage applied to a specific target is unchanged while said target is operated as a cathode.
Regarding claim 34, Xiong teaches a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 4 lines 38-45 -“More specifically, in accordance with the present invention, controller 42 provides a control signal to power source 32 to adjust the power provided to target 18 such that the target (cathode) voltage is maintained at a specified constant value or within a certain specified voltage range”) The motivation for utilizing the features of Xiong is that it allows for controlling reactive sputter deposition. (See Abstract)
The motivation for utilizing the features of Goedicke et al. is that it allows for improving the energy supplied to the apparatus. (Column 3 lines 12-15)
The motivation for utilizing the features of Teschner et al. ‘ 174 is that it allows for coating large area substrates. (Column 2 line 16)

The motivation for utilizing the features of Stang is that it allows for adjusting the target angles for improving qualities of the sputtered films. (See Machine Translation Paragraph 0003) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wickramanyaka et al. by utilizing the features of Xiong AND Geodicke et al. OR Teschner et al. ‘174 AND Stang because it allows for controlling reactive sputter deposition, for improving the energy supplied to the apparatus or coating large area substrates and for adjusting the target angles for improving qualities of the sputtered films.
Claims 8, 19, 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickramanyaka et al. in view of Xiong AND Geodicke et al. OR Teschner et al. ‘174 AND Tuymer et al. AND Stang as applied to claims 1 -5, 7, 10-13, 15, 16, 17, 20, 23, 26-33 above, and further in view of Mintz (U.S. 4,595,482).
The difference not discussed is wherein said targets are arranged concentrically, with an innermost circular target surrounded by at least one ring-shaped outer target is not discussed (Claims 8, 19), wherein each of the outer sputter target has a sputtered area is not discussed (Claim 22), and wherein said at least one outer target has a sputtered area is not discussed (Claim 25).
Regarding claims 8, 19, Mintz teach targets are arranged concentrically, with an innermost circular target surrounded by at least one ring-shaped outer target. (See Figures 1,3) 
Regarding claim 22, Mintz teach wherein each of the outer sputter target has a sputtered area. (Column 3 lines 34-41 - i.e. erosion areas)

The motivation for utilizing the features of Mintz is that it allows for providing uniformity of material to the workpiece. (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Mintz is that it allows for providing uniformity of material to the workpiece.
7.    Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickramanyaka et al. in view of Xiong and Geodicke et al. OR Teschner et al. ‘174 AND Tuymer et al. AND Stang as applied to claims 1-5, 7, 10-13, 15, 16, 17, 20, 23, 26-33 above, and further in view of Lamont, Jr. (U.S. Pat. 5,114,556).
The difference not yet discussed is limiting the power to less than 2 kW.
Regarding claim 35, Lamont, Jr. teaches utilizing a power of 1 kW for example. (Column 9 lines 54-64)
The motivation for utilizing the features of Lamont, Jr. is that it allows for improving step coverage. (Column 9 line 47)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lamont, Jr. because it allows for improving step coverage.
Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.

In response to the argument that the prior art does not teach alternating bipolar operation of the targets as a cathode and as an anode within a single pulse per time interval, it is argued that the claims nor specification teach “the single pulse per time interval” limitation.  Furthermore, Tuymer et al. teach operating the target as a cathode and anode and adjusting the pulse width of the voltage such that the ratio of when a target acts as a cathode and when a target acts as an anode can be selected.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 8, 2021